People v Uribe (2016 NY Slip Op 05882)





People v Uribe


2016 NY Slip Op 05882


Decided on August 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2013-02910
 (Ind. No. 305/09)

[*1]The People of the State of New York, respondent, 
vFrancisco Uribe, appellant.


Lynn W. L. Fahey, New York, NY (William Kastin of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and William Branigan of counsel; Kristen Lasak on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Holder, J.), imposed February 5, 2013, upon his plea of guilty, on the ground that the sentence was excessive.	ORDERED that the sentence is affirmed.
We agree with the defendant that the purported waiver of his right to appeal was invalid (see People v Guarchaj, 122 AD3d 878; People v Pelaez, 100 AD3d 803).
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., CHAMBERS, AUSTIN, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court